 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:13-CR-0300-GEB
12                                Plaintiff,           UNITED STATES’ MOTION TO DISMISS THE
                                                       INDICTMENT AGAINST DEFENDANT RUSSELL
13                         v.                          EUGENE GILMORE; [PROPOSED] ORDER
14   RUSSELL EUGENE GILMORE,
15                               Defendant.
16

17          The United States of America, by and through its counsel of record, hereby moves for an order
18 dismissing the pending Indictment against defendant RUSSELL EUGENE GILMORE pursuant to

19 Federal Rule of Criminal Procedure 48(a). The United States believes that the interests of justice

20 support dismissal of the Indictment against defendant GILMORE without prejudice.
21
     Dated: May 29, 2019                                    MCGREGOR W. SCOTT
22                                                          United States Attorney
23
                                                            /s/ DAVID W. SPENCER
24                                                          DAVID W. SPENCER
                                                            Assistant United States Attorney
25

26
27

28

      MOTION TO DISMISS INDICTMENT AGAINST              1
30    DEFENDANT GILMORE
 1                                                 ORDER

 2         For the reasons set forth in the motion to dismiss filed by the United States, IT IS HEREBY

 3 ORDERED that the pending Indictment in case number 2:13-CR-0300-GEB against defendant

 4 RUSSELL EUGENE GILMORE is hereby DISMISSED without prejudice pursuant to Federal Rule of

 5 Criminal Procedure 48(a).

 6         Dated: May 30, 2019

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      MOTION TO DISMISS INDICTMENT AGAINST            2
30    DEFENDANT GILMORE
